           Case 1:20-cr-00212-PGG Document 28 Filed 08/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                       WAIVER OF RIGHT TO BE PRESENT
                          -v-                                          AT CRIMINAL PROCEEDING

MIGUEL AGUIRRE-MIRON,                                                    20-CR- 212 (PGG)
                                    Defendant.
-----------------------------------------------------------------X


__X__ Sentence

        I understand that I have a right to appear before a judge in a courtroom in the Southern
        District of New York at the time of my sentence and to speak directly in that courtroom to
        the judge who will sentence me. I am also aware that the public health emergency created
        by the COVID-19 pandemic has interfered with travel and restricted access to the federal
        courthouse. I do not wish to wait until the end of this emergency to be sentenced. I have
        discussed these issues with my attorney and willingly give up my right to be present, at the
        time my sentence is imposed, in the courtroom with my attorney and the judge who will
        impose that sentence. By signing this document, I wish to advise the court that I willingly
        give up my right to appear in a courtroom in the Southern District of New York for my
        sentencing proceeding as well as my right to have my attorney next to me at the time of
        sentencing on the following conditions. I want my attorney to be able to participate in the
        proceeding and to be able to speak on my behalf at the proceeding. I also want the
        ability to speak privately with my attorney at any time during the proceeding if I wish to
        do so.


Date: 8/7/2020_Miguel Aguirre-Miron__                        __/s/ Miguel Aguirre-Miron________
              Print Name                                     Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by this
waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.


Date:8/7/2020 _Robert Baum_______                            _/s/ Robert Baum __________________
              Print Name                                     Signature of Defense Counsel
         Case 1:20-cr-00212-PGG Document 28 Filed 08/10/20 Page 2 of 2




Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is: Erika DeLosRios.


Date: 8/7/2020 _________________________
                Signature of Judge




Accepted:      ________________________
               Signature of Judge
               Date: 8/7/2020




                                                 2
